                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOUGLAS O'CONNOR, et al.,                         Case No. 13-cv-03826-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING WITHOUT
                                   9             v.                                        PREJUDICE PLAINTIFF’S
                                                                                           ADMINISTRATIVE MOTION TO
                                  10     UBER TECHNOLOGIES, INC., et al.,                  CONSIDER WHETHER CASES
                                                                                           SHOULD BE RELATED
                                  11                    Defendants.
                                                                                           Docket No. 946
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff S. Patrick Mendel filed an administrative motion to consider whether Mendel v.

                                  15   Chao, No. 19-cv-3244 (N.D. Cal. filed June 7, 2019), currently assigned to Judge White, should

                                  16   be related to O’Connor v. Uber Technologies, Inc., No. 13-cv-3826 (N.D. Cal. filed Aug. 16,

                                  17   2013), before this Court. Docket No. 946. However, Plaintiff has not yet served the Defendants

                                  18   in Mendel with summons and copies of the complaint in accordance with Federal Rule of Civil
                                  19   Procedure 4(c). Fed. R. Civ. P. 4(c)(1) (“A summons must be served with a copy of the

                                  20   complaint. The plaintiff is responsible for having the summons and complaint served within the

                                  21   time allowed by Rule 4(m) and must furnish the necessary copies to the person who makes

                                  22   service.”). Nor has Plaintiff served Defendants in Mendel with copies of the instant motion in

                                  23   accordance with Local Rule 3-12(b) to allow them an opportunity to respond. N.D. Cal. Civ. L.R.

                                  24   3-12(b) (“[A] copy of the motion [to relate], together with proof of service pursuant to Civil L.R.

                                  25   5-5, must be served on all known parties to each apparently related action.”).

                                  26          Accordingly, Plaintiff’s motion to relate is DENIED without prejudice. Plaintiff may
                                  27   refile the motion once the Mendel Defendants have been served in compliance with Rule 4(c) and

                                  28   Local Rule 3-12(b). If he does so, Plaintiff should ensure that the motion does not exceed 5 pages.
                                   1   See N.D. Cal. Civ. L.R. 7-11(a) (“A motion for an order concerning a miscellaneous

                                   2   administrative matter may not exceed 5 pages (not counting declarations and exhibits) . . . .”).

                                   3          This order disposes of Docket No. 946.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: June 21, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
